DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Status of Claims
Claims 1, 2, 4-11, and 14-17 are pending.  Of the pending claims, claims 1, 2, 4-11, and 14-16 are presented for examination on the merits, and claim 17 is withdrawn from examination.
Claim 1 is currently amended.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1, 2, 4-11, and 14-16 under 35 U.S.C. § 112(a) is maintained.  The examiner acknowledges the deletion of the term “mixed,” which initially necessitated the rejection in part.  However, the claim remains rejected for containing new matter because the claim limitation “a solvent consisting of a first solvent..., a second solvent..., and an addition agent...” lists the ingredients in such a way that the addition agent appears to be a component of the solvent.  This does not appear to be the intended meaning based on Table 1 of the specification and the 
The previous rejection of claims 3, 12, and 13 under 35 U.S.C. § 112(a) is moot in view of their canceled status.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 5, 7, 9, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0028085 (A1) to Endoh et al. (“US ‘085”) in view of US 2013/0001774 (A1) to Masumori et al. (“Masumori”) and further in view of WO 2014/204013 (A1) or US 2016/0136763 (A1) to Endoh et al. (“US ‘763”), with evidence from PubChem Compound Summary of 1-Octanol (“PubChem”).
All citations to US ‘763 will refer to the US 2016/0136763 (A1) document, which serves as the English equivalent of WO 2014/204013 (A1).
Regarding claims 1 and 2, US ‘085 teaches a metal paste for bonding (bonding material) containing silver nanoparticles (fine silver particles) and solvent.  Abstract; para. [0031].
The solvent contains a higher boiling point solvent, such as octanediol (first solvent of a diol), and a lower boiling point polar solvent, such as 1-octanol or octanol (second solvent and mono-alcohol having a carbon number of 8).  Para. [0075], [0077].  The solvents are mixed together.  Para. [0116].
The surface tension of 1-octanol is 27.53 dynes/cm (PubChem at page 9/64 – Section 3.2.19), which is less than the average surface tension of octanediol at 34.4 dynes/cm (instant specification at page 8, lines 27-32).
US ‘085 discloses an example amount of octanol (second solvent) of 1.5% by mass of the bonding material (Table 1 – Example 1), which falls within the claimed range.  Additionally, the ratio of lower boiling point solvent to higher boiling point solvent ranges from 3:5 to 1:1.  Para. [0074].  Total content of dispersant plus solvent is 5% by mass or less.  Para. [0019].  An example dispersant content is 1% by mass.  Table 1.  Thus, the lower boiling point solvent content can range from 1.5% to 2% by mass (0.375 x 4% to 0.50 x 4%, where 1% is dispersant and 4% is total solvent content).
US ‘085 does not teach a triol in the solvent.  
Masumori, directed to a conductive paste, teaches that the organic solvent comprises organic solvent (S1) can contain alcohol or polyalcohol having one or more than two hydroxyl groups within a molecule.  Para. [0026].  The organic solvent (S1) can be made of one kind or more than two kinds of substances.  Para. [0029].  Examples include diols (e.g., octanediol), glycerol (triol), and various triols (e.g., 1,2,6-hexanetriol).  Para. [0029].  Solvents including polyalcohols like triols (addition agent) have a reducing function, which accelerates sintering and improves conductivity of the structure during heating.  Para. [0027], [0031].
It would have been obvious to one of ordinary skill in the art to have added a triol to the bonding material of US ‘085 because it would improve the sinterability of the paste.  Additionally, it is obvious to combine known equivalents known for the same purpose to achieve the same effect.  See MPEP § 2144.06.  Therefore, it would have 
The transitional phrase “consisting of” is met by US ‘085 and Masumori because the only required components in the solvents are alcohols or polyalcohols.  See MPEP § 2111.03(II).
US ‘085 and Masumori are silent as to specific amounts of triol.  
US ‘763, directed to a bonding material, teaches including triol in an amount of 0.3-1% by weight of the silver paste.  Para. [0021].  This amount in the paste contributes to facilitating the printability of the paste.  Para. [0005], [0006], [0008], [0009].  It would have been obvious to one of ordinary skill in the art to have ensured that the triol in the mixture of US ‘085 in view of Masumori is present in an amount suggested by US ‘763 in order to improve the ability to print the silver paste.
Regarding claim 4, US ‘085 teaches that the low boiling point solvent (second solvent) component can be selected from an alcohol such as 1-octanol or octanol (para. [0075]), but does not specifically teach the claimed solvents as low boiling point solvents (second solvents).
US ‘763 teaches that 1-octanol can be substituted for 1-decanol.  Para. [0021], [0060].  Furthermore, it has been held that it is obvious to substitute equivalents known for the same purpose.  See MPEP § 2144.06(II).  Therefore, it would have been obvious to one of ordinary skill in the art to have replaced the octanol of US ‘085 as second solvent with decanol, as suggested by US ‘763, because of their known equivalence in the art.
Regarding claim 5, US ‘085 teaches that the average primary particle diameter of the silver particles is 10-30 nm (para. [0034]) or 100-200 nm (para. [0036]), both of which overlap the claimed range.
Regarding claim 7, US ‘085 teaches that the average primary particle diameter of some silver particles is 100-200 nm (0.100-0.200 µm) (para. [0036]) or 0.3-3.0 µm (para. [0047]), both of which overlap the claimed range.
Regarding claim 9, US ‘085 teaches that the silver nanoparticles may be coated with organic substance having 6 or less carbon atoms.  Para. [0039].
Regarding claim 10, US ‘085 teaches an example coating of sorbic acid.  Para. [0053].
Regarding claims 14-16, US ‘085 does not teach the presence of a sintering aid.
US ‘763 teaches adding a sintering aid in an amount of 0.01-0.1% by weight to improve the sinterability of the paste.  Para. [0020].  An example sintering aid is diglycolic acid.  Para. [0020].  It would have been obvious to one of ordinary skill in the art to have added sintering aid to the paste of US ‘085 because it would improve the sinterability of the paste during bonding.

Claims 1, 2, 4-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masumori in view of US ‘085 and further in view of US ‘763, with evidence from PubChem.
All citations to US ‘763 will refer to the US 2016/0136763 (A1) document, which serves as the English equivalent of WO 2014/204013 (A1).
Regarding claims 1, 2, and 11, Masumori teaches a conductive paste (bonding material) containing fine metal particles and solvent.  Abstract; para. [0020].  The metal 
In one embodiment, the organic solvent (S) comprises organic solvent (S1) made of an alcohol or polyalcohol having one or more than two hydroxyl groups.  Para. [0026].  Organic solvent (S1) can contain one kind or more than two kinds of solvents.  Para. [0029].  Examples include various diols (e.g., octanediol) (first solvent) and various triols (e.g., 1,2,6-hexanetriol) (addition agent).  Para. [0029].
The transitional phrase “consisting of” is met because the only required components in the solvents are alcohols or polyalcohols.  Para. [0026].  See MPEP § 2111.03(II).
Masumori teaches that the solvent can contain an alcohol having one hydroxyl group (mono-alcohol) (para. [0026]), but does not specifically teach a polar second solvent having a lower surface tension than the diol.
US ‘085, directed to a metal paste, teaches a solvent containing multiple solvents.  The solvent includes a higher boiling point solvent, such as octanediol (first solvent of a diol), and a lower boiling point polar solvent, such as 1-octanol or octanol (second solvent and mono-alcohol having a carbon number of 8).  This combination of solvents permits early evaporation and easy applicability while also maintaining flowability at higher temperatures.  Para. [0049], [0088], [0094].  
The surface tension of 1-octanol is 27.53 dynes/cm (PubChem at page 9/64 – Section 3.2.19), which is less than the average surface tension of octanediol at 34.4 dynes/cm (instant specification at page 8, lines 27-32).
It would have been obvious to one of ordinary skill in the art to have added a lower boiling point solvent, such as octanol, to the solvent mixture of Masumori, because it would enhance wettability of the paste, thereby making it easier to apply to a substrate.
Masumori teaches that the dispersion, which contains the solvents, is 15-50% by weight of the paste (abstract; para. [0036]), but is silent as to the specific quantities of the different solvents.  
US ‘085 teaches the ratio of lower boiling point solvent to higher boiling point solvent ranges from 3:5 to 1:1.  Para. [0074].  For an example dispersion amount of 20% by weight and a solvent ratio of 1:1, then calculated diol and octanol amounts would be 10% by weight each, which falls within the claimed ranges.    
Masumori is silent as to specific amounts of triol.  
US ‘763, directed to a bonding material, teaches including triol in an amount of 0.3-1% by weight of the silver paste.  Para. [0021].  This amount in the paste contributes to facilitating the printability of the paste.  Para. [0005], [0006], [0008], [0009].  It would have been obvious to one of ordinary skill in the art to have ensured that the triol in the mixture of Masumori is present in an amount suggested by US ‘763 in order to improve the ability to print the silver paste.
Regarding claim 4, US ‘085 teaches that the low boiling point solvent (second solvent) component can be selected from an alcohol such as 1-octanol or octanol (para. [0075]), but does not specifically teach the claimed solvents as low boiling point solvents (second solvents).
US ‘763 teaches that 1-octanol can be substituted for 1-decanol.  Para. [0021], [0060].  Furthermore, it has been held that it is obvious to substitute equivalents known for the same purpose.  See MPEP § 2144.06(II).  Therefore, it would have been obvious to one of ordinary skill in the art to have replaced the octanol of US ‘085 as second solvent with decanol, as suggested by US ‘763, because of their known equivalence in the art.
Regarding claim 5, Masumori teaches a mean primary particle diameter of metal fine particles is from 1 nm to 150 nm.  Para. [0021], [0022].
Regarding claim 6, Masumori teaches a ratio of metal particles to dispersion is 50-85% by mass.  Abstract; para. [0020].
Regarding claim 7, Masumori teaches that the metal particles can include particles having an average primary particles of 1-10 µm.  Para. [0021].
Regarding claim 8, Masimori teaches that the metal particles 1-150 nm in size (P1 or fine silver particles) are present in a ratio of 80-95% by mass compared to the metals particles having a diameter of 1-10 µm  (P2 or silver particles) being 5-20%, the ratio of metal particles (P=P1+P2) to the organic dispersion is 50-85% by mass (of the paste).  Para. [0020], [0021].
Regarding claims 9 and 10, Masumori does not teach coating the silver particles.  US ‘085 teaches that the silver nanoparticles may be coated with organic substance having 6 or less carbon atoms.  Para. [0039].  An example coating of sorbic acid.  Para. [0053].  The coating suppresses oxidation during sintering.  Para. [0037].  It would have been obvious to have coated the metal particles of Masumori because the coating would protect the particles during sintering.
Regarding claims 14-16, Masumori does not teach the presence of a sintering aid.  US ‘763 teaches adding a sintering aid in an amount of 0.01-0.1% by weight to improve the sinterability of the paste.  Para. [0020].  An example sintering aid is diglycolic acid.  Para. [0020].  It would have been obvious to one of ordinary skill in the art to have added sintering aid to the paste of Masumori because it would improve the sinterability of the paste during bonding.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered, but they are not persuasive. 
Applicant’s position is that even with the combination of Endoh (US ‘085), Masumori, and Endoh (US ‘763), it is not possible to provide a bonding material that can prevent voids from being generated in a silver bonding layer by preventing entrainment of bubbles during the formation of a coating film even if the coating film is thickened.
In response, US ‘085 teaches that the bonding material disclosed therein is able to be fired without the occurrence of voids and unevenness.  Para. [0031].  The bonding material components are selected and adjusted so that a void due to bubbles left in the bonding layer is not generated or the residual stress is not generated.  Para. [0091], [0094].  Additionally, the same objective of avoiding voids is also found in Masumori (abstract; para. [0015], [0016], [0052]) and US ‘763 (para. [0008], [0009], [0012], [0015], [0022]).  Therefore, the prior art acknowledge the need to avoid the formation of voids during use of the bonding material to join parts together and ways of modifying the bonding material paste to achieve that effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
December 4, 2021